Powell, J.
This court has no jurisdiction of a bill of exceptions which has not been presented and filed in accordance with the statute; and hence it becomes its duty to dismiss a writ of error, even in the absence of a formal motion to dismiss, when the-statutory prerequisites have not been complied with. After the court had agreed upon a judgment on the merits in the present case (an affirmance, by the way; so that the plaintiff in error is-not hurt very much after all), we discovered that the clerk’s entry of filing on the bill of exceptions was dated more than fifteen days-after the day on which the judge signed the certificate to the bilL of exceptions; and under Cook v. State, 120 Ga. 137 (47 S. E. 562), this is fatal to jurisdiction in this court.
Writ of error dismissed.